     Case: 1:19-cv-04591 Document #: 1 Filed: 07/08/19 Page 1 of 28 PageID #:1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


 GHADA SAYED HOSNY HASSAN
 BASYOUNY, as Personal
 Representative of the Estate of
 ASHRAF MOHAMED ABDEL-HALIM
 EL-TORKY, deceased,
                                                  Case No.:
              Plaintiff,

       v.

 THE BOEING COMPANY, a Delaware
 Corporation,

              Defendant.

                                  COMPLAINT
      Plaintiff, GHADA SAYED HOSNY HASSAN BASYOUNY, as Personal

Representative of the Estate of ASHRAF MOHAMED ABDEL-HALIM EL-TORKY

deceased (“Decedent”) by her attorneys RAPOPORT WEISBERG & SIMS, P.C. and RAOUF

WISSA, ESQ., states for her complaint against Defendant The Boeing Company

(“Boeing”) as follows:

                                 INTRODUCTION
      1.     This lawsuit arises out of the crash of Ethiopian Airlines Flight 302

(“Flight 302”), a Boeing 737 MAX 8 aircraft with Aircraft Serial Number 62450 and

registered as ET-AVJ, which crashed on March 10, 2019 at 05:44 UTC resulting in

the deaths of all 157 onboard.
     Case: 1:19-cv-04591 Document #: 1 Filed: 07/08/19 Page 2 of 28 PageID #:1




      2.     Despite an intended life span of several decades, the subject Boeing 737

MAX 8 with Aircraft Serial Number 62450 crashed less than five months after it was

delivered in November of 2018 and had only flown 1,330.3 hours before crashing.

      3.     The crash of Flight 302 came less than five months after the crash of

Lion Air Flight JT 610 (“Flight 610”), another Boeing 737 MAX 8 aircraft, which

crashed on October 29, 2018 resulting in the deaths of all 189 onboard.

      4.     Like the subject Boeing 737 MAX 8 with Aircraft Serial Number 62450,

the Lion Air 737 MAX 8 with Aircraft Serial Number 43000 was virtually brand new,

with only 895 hours of service life.

      5.     Ongoing investigations into both the Lion Air and Ethiopian Airlines

crashes indicate that prior to both crashes, Boeing’s unreasonably dangerous and

defectively designed and manufactured Maneuvering Characteristics Augmentation

System (MCAS) activated, causing both sets of qualified pilots to lose control of nearly

brand-new aircraft, fatally injuring themselves and everyone else on board.

      6.     The loss of two nearly brand-new commercial aircraft piloted by

qualified flight crews within a 5-month span is unprecedented.

      7.     Publicly available information available to date suggests that Boeing

either willful and wantonly, or worse, with intentionally calculated risks, rushed the

737 MAX 8 to market with unreasonably dangerous characteristics, including the

MCAS, that emphasized profits over safety.

      8.     Numerous other corporate management decisions by Boeing that

emphasized profits over safety contributed to the crash of Flight 302, included: i)



                                           2
     Case: 1:19-cv-04591 Document #: 1 Filed: 07/08/19 Page 3 of 28 PageID #:1




designing an aircraft with an automated flight control system without any

redundancy that was as a result susceptible to catastrophic failure in the event a

single defective angle-of-attack (AOA) sensor sometimes referred to as an “A-vane”;

ii) choosing not to properly inform pilots of the existence of the new flight control

system, including MCAS; iii) choosing not to educate and train pilots in all aspects of

the MCAS operation; iv) failing to properly address the new MCAS in the aircraft's

flight manual; v) choosing not to include key safety features as standard rather than

optional upgrades including, but not limited to, an angle-of-attack discrepancy alert

system; vi) failing to ensure that the logic coding for the MCAS was free of coding

errors; vii) delivering 737 MAX 8 aircraft with a version of the flight control system

that was materially different from the version presented to the FAA during

certification; and viii) failing to take appropriate action after Boeing learned that the

737 MAX 8 aircraft was not performing as intended or safely, as was already known

by then to Boeing, but made tragically clear with the crash of Lion Air Flight JT 610.

      9.     The implementation of the unreasonably dangerous and defectively

designed and manufactured MCAS in the Boeing 737 MAX line of aircraft was

intended to make Boeing’s outdated line of narrow-body aircraft more attractive when

compared to the Airbus A320neo - a recently released and more fuel efficient narrow-

body line of aircraft – by allowing Boeing to claim that the 737 MAX 8 was so similar

to its earlier models that it did not require significant retraining for those pilots

familiar with the older generations of 737s.




                                           3
     Case: 1:19-cv-04591 Document #: 1 Filed: 07/08/19 Page 4 of 28 PageID #:1




       10.    In implementing the unreasonably dangerous and defectively designed

and manufactured MCAS in the Boeing 737 MAX line of aircraft, Boeing misled the

Federal Aviation Administration (FAA), its airline customers, flight crews operating

its 737 MAX aircraft, its investors, and the general public.

       11.    Despite being misled as to certain details of the 737 MAX 8, the FAA is

also culpable1 for the crash of Flight 302 because the FAA negligently hired and/or

trained its employees, and it knew or should have known that its employees were

unfit to perform their job duties and responsibilities, including implementing and

executing inspections and testing of the 737 MAX 8; and that a catastrophic plane

crash was a foreseeable consequence. Further, after the initial Lion Air Flight 610

crash, the FAA negligently, recklessly, and/or unlawfully provided incomplete and

inadequate warnings to pilots, passengers, and the public that severely understated

and downplayed the serious known safety risk associated with continued flight of the

737 MAX 8.

       12.    Even after the crash of Lion Air 610 and the deaths of all 189 people

aboard, Boeing slow-played what it knew about the unreasonably dangerous and

defectively designed and manufactured MCAS in the Boeing 737 MAX line of aircraft,

dragging its feet to reveal what it already knew about the dangerous nature of the

MCAS.




1It is Plaintiff’s intention to add the United States to this lawsuit as a defendant based on
the actionable negligence of the FAA, after exhausting all administrative remedies.

                                             4
     Case: 1:19-cv-04591 Document #: 1 Filed: 07/08/19 Page 5 of 28 PageID #:1




                                        PARTIES

         13.   Decedent Ashraf Mohamed Abdel-Halim El-Torky, was a passenger on

board Flight 302 when it crashed on March 10, 2019 resulting in his death. Decedent

is survived by his spouse, Ghada Sayed Hosny Hassan Basyouny, his daughter, Engy

Ashraf Mohamed Abdel-Halim El-Torky, a minor; and his son, Mohamed Ashraf

Mohamed Abdel-Halim El-Torky, a minor. Plaintiff is Ghada Sayed Hosny Hassan

Basyouny. She brings this action as decedent’s personal representative on his behalf

and the behalf of his estate, heirs, survivors, and beneficiaries. She also brings this

claim as the mother and personal representative and next friend of the deceased’s

minor children. Plaintiff and her decedent were both citizens of the Arab Republic of

Egypt where they maintained their principle and permanent residence.

         14.   At all times herein mentioned, Defendant The Boeing Company is a

Delaware corporation with its principal place of business in the State of Illinois.

Boeing is, and at all relevant times was, registered with the Illinois Secretary of State

as doing business in Illinois, and it does business in Illinois and this judicial district.

Boeing is a multinational corporation involved in the design, manufacture, and sale

of commercial aircraft used throughout the world.

         15.   The amount in controversy exceeds $75,000, exclusive of interest and

costs.

                            JURISDICTION AND VENUE

         16.   This Court has subject matter jurisdiction based on complete diversity

of citizenship pursuant to 28 U.S.C. § 1332.



                                            5
     Case: 1:19-cv-04591 Document #: 1 Filed: 07/08/19 Page 6 of 28 PageID #:1




      17.    This Court also has subject matter jurisdiction pursuant to 28 U.S.C. §

1369, commonly known as multiparty multiforum jurisdiction, as the crash of

Ethiopian Airlines Flight 302 resulted in the deaths of more than 75 natural persons

at a discrete location and Boeing is a resident of this district. Decisions by Boeing

engineers and corporate officers that led directly to the crash of Flight 302 occurred

at Boeing’s International Headquarters in Chicago, Illinois.

                               BACKGROUND FACTS

      18.    In 1964, during the first decade of the civil aviation jet age in the United

States, the Boeing 737 was conceptualized as a lower-cost twin-engine passenger

airliner derived from the four-engine Boeing 707 that had been introduced in 1958

and the three-engine Boeing 727 introduced in 1963. The 737 first entered service in

1968. When the Boeing 737 initially entered service, it was equipped with a pair of

Pratt & Whitney JT8D engines, one mounted below each wing. The JT8D engine had

a diameter of 42.5 inches and weighed approximately 4,741 lbs.

      19.    Development began in 1979 for the 737's first major revision. Boeing

wanted to increase capacity and range, incorporating improvements to upgrade the

aircraft to then-modern specifications, while also retaining commonality with

previous 737 variants. In 1980, preliminary aircraft specifications of the variant,

styled 737-300, were released at the Farnborough Airshow. The 737-300 was the first

of what would become known as the 737 "Classic" variant.

      20.    Then-Boeing engineer, Mark Gregoire, led a design team, which

cooperated with CFM International to select, modify and deploy a new engine and



                                           6
     Case: 1:19-cv-04591 Document #: 1 Filed: 07/08/19 Page 7 of 28 PageID #:1




nacelle that would make the 737-300 into a viable aircraft. They chose the CFM56-

3B-1 high-bypass turbofan engine to power the aircraft, which yielded significant

gains in fuel economy and a reduction in noise, but also posed an engineering

challenge, given the low ground clearance of the 737 and the larger diameter of the

engine over the original Pratt & Whitney engines as can be seen in these comparative

photos:




      21.   Boeing’s engineering team solved the ground-clearance problem by

working with CFM International to reduce the size of the fan (which made the engine


                                         7
     Case: 1:19-cv-04591 Document #: 1 Filed: 07/08/19 Page 8 of 28 PageID #:1




slightly less efficient than it had been forecast to be), placing the engine forward on

the wing, and by moving engine accessories to the sides of the engine pod, giving the

engine a distinctive non-circular "hamster pouch" air intake.

       22.    The prototype 737-300, the 1,001st 737 built, first flew on February 24,

1984. The 737 “Classic” series, including the 737-300, 737-400, and 737-500 series

would continue development through 1987.

       23.    Prompted by the release into service of the then-new Airbus A320 in

1988, Boeing initiated development of an updated series of 737 aircraft in 1991. After

working with potential customers, the 737 Next Generation (NG) program was

announced on November 17, 1993. The 737 NG encompasses the -600, -700, -800, and

-900 equipped with new, quieter, more fuel-efficient CFM56-7B engines. The first 737

NG to enter service was on December 17, 1997.

       24.    As demands for commercial aviation continued to increase in the 2000s,

so did the price of jet fuel, which reached a peak in 2008, when airlines were devoting

approximately 40% of the retail price of an air ticket to pay for fuel, versus 15% in

2000. Consequently, in that year carriers retired Boeing 737-Classic series aircraft to

reduce fuel consumption. Replacement aircraft consisted of more efficient 737 NGs or

aircraft from Boeing’s main narrow-body competitor Airbus, including the Airbus

A320/A319/A318 series aircraft. On June 4, 2008, United Airlines announced it would

retire all 94 of its 737-Classic aircraft (sixty-four 737-300 and thirty 737-500 aircraft),

but replacing them with Airbus A320 jets taken from its "Ted" subsidiary, which had

been shut down.



                                            8
     Case: 1:19-cv-04591 Document #: 1 Filed: 07/08/19 Page 9 of 28 PageID #:1




      25.    On December 1, 2010, Boeing's main competitor, Airbus, announced the

A320neo ("New Engine Option") family of aircraft, estimated to have 15% increased

fuel efficiency compared to other models, paving the way for Airbus to gain a serious

competitive advantage over Boeing in the "narrow-body" commercial aircraft market.

      26.    Less than 3 months later, Boeing’s chief executive of its commercial

airplanes division, James Albaugh, told employees at a meeting in January 2011 that

Airbus' decision to redesign its existing aircraft with larger engines would be "a

design change that will ripple through the airplane" and present significant

challenges for Boeing. That same month, Boeing Chair and CEO James McNernery

announced that Boeing was inclined to wait and design an entirely new narrow-body

aircraft to compete with the A320neo, rather than put engines that were too big on

the 737 line of aircraft. He stated: "We're going to do a new airplane."

      27.    In June of 2011, at the Paris Air Show, the Airbus A320neo set an order

record for a new commercial airliner, gathering 667 commitments for a total Airbus

backlog of 1,029 units since the launch of the A320neo. Airbus won approximately

$72.2 billion of contractual commitments for a total of 730 aircraft, setting a new all-

time record for sales by commercial airframe manufacturers at air shows. In the first

two days of the show, Airbus sold $26 billion worth of aircraft, compared to just $16

billion in the same two days for Boeing.

      28.    In July of 2011, American Airlines announced an order for 460 narrow-

body commercial aircraft, including 260 of the newest Airbus A320neo aircraft. This

order broke Boeing's monopoly with American Airlines, which was the world's largest



                                           9
    Case: 1:19-cv-04591 Document #: 1 Filed: 07/08/19 Page 10 of 28 PageID #:1




airline. Soon thereafter, Boeing changed directions and began development of what

would eventually become the Boeing 737 MAX series.

         29.   It was in August of 2011 that Boeing announced it had changed direction

from just a few months before and planned to launch a new engine variant of the 737

powered by the CFM International LEAP-1B engines. Utilizing an older plane design

and avoiding an entirely "new plane" avoided a lengthy certification process, as well

as expensive new pilot training that would be necessary for a new aircraft type, a cost

that would have had to be shouldered by Boeing's airline customers and would impact

sales.

         30.   The LEAP-1B engines have a height of 88.8 inches with a dry weight of

6,100 lbs. By comparison, the prior-equipped CFM56-7 series were smaller, at 72.0

inches tall with a dry weight of approximately 5,300 lbs.

         31.   In order to make the larger diameter and heavier engine fit under the

low-slung 737 wing, Boeing engineers relocated the engine so that it was higher off

of the ground. However, the only way to do this was to move it forward on the airplane

as shown below:




                                          10
    Case: 1:19-cv-04591 Document #: 1 Filed: 07/08/19 Page 11 of 28 PageID #:1




      32.    This, in turn, changed the aerodynamics and handling characteristics of

the entire aircraft, including the manner in which the aircraft performed at a high

angle of attack, such as takeoff. In order to counter-balance these new intrinsic

handling characteristics, Boeing designed the Maneuvering Characteristics

Augmentation System (MCAS), which took the controls away from the pilots and

pushed the aircraft nose down when a high angle of attack was detected.

      33.    The MCAS relies on data from a single angle of attack sensor to move

the horizontal stabilizer, causing the aircraft to nose down.

      34.    The MCAS was designed to rely on only one of the two angle-of-attack

sensors at a time. Despite the ability of the MCAS to take away control of flight

control surfaces, Boeing decided the angle-of-attack reading was not critical for safe

operation, and as such, an angle-of-attack "disagree-alert" system was only offered as

an optional item with an upcharge to airline customers.

      35.    Because the MCAS was intentionally designed to operate in the

background without pilot knowledge, Boeing did not inform pilots that the MCAS

existed. The MCAS was not disclosed in the aircraft's flight manual. Pilots would only

learn indirectly about the MCAS when the plane began automatically fighting their

pitch commands, often at low altitudes with little time to react.

      36.    A Boeing engineer involved with the design of the 737 MAX, Rick

Ludtke, has publicly stated about the 737 MAX development: "[a]ny designs we

created could not drive any new training that required a simulator." This created a

chaotic environment for engineers, as Ludtke described: "The company was trying to



                                          11
    Case: 1:19-cv-04591 Document #: 1 Filed: 07/08/19 Page 12 of 28 PageID #:1




avoid costs and trying to contain the level of change. They wanted the minimum

change to simplify the training differences, minimum change to reduce costs, and to

get it done quickly."

      37.      In its rush to get the 737 MAX 8 certified and orders filled to airlines,

Boeing leadership irresponsibly placed enormous pressure on its engineers to produce

a flyable finished product. The New York Times interviewed several of the engineers

and designers working on the 737 MAX, who described this pace of the 737 MAX

development:

            a. An engineer working on the 737 MAX described how "[t]he timeline was
               extremely compressed . . . It was go, go, go."

            b. A former designer working on the 737 MAX's flight controls described
               how the design team had at times produced 16 technical drawings a
               week, double the normal rate. The designer understood the message
               from management to be: "We need something now.”

            c. A technician who assembled wiring on the 737 MAX said that he
               received sloppy blueprints in the first few months of development and
               was told that the instructions for the wiring would be cleaned up later
               in the process. However, his internal assembly designs for the 737 MAX
               apparently still include omissions today, such as not specifying which
               tools to use to install a certain wire, a situation that could lead to a faulty
               connection. This is quite different from standard procedures because
               normally such blueprints include intricate instructions.

      38.      In September of 2012, the Boeing 737 MAX series was first offered for

sale to customers.

      39.      In November of 2015 the first 737 MAX rolled out of the Boeing factory.

It was completed years quicker than if Boeing had redesigned an entirely new

narrow-body aircraft to compete with the Airbus A320neo.




                                              12
     Case: 1:19-cv-04591 Document #: 1 Filed: 07/08/19 Page 13 of 28 PageID #:1




       40.     On January 29, 2016, the first Boeing 737 MAX 8 model completed a

test flight.

       41.     On March 8, 2017, the FAA certified the 737 MAX series.

       42.     On May 6, 2017, the first 737 MAX series aircraft was delivered to the

first customers.

       43.     As part of its ongoing marketing efforts, Boeing repeatedly represented

to its customers and pilots that the 737 MAX did not require extensive retraining

from the 737 NG, with some pilots reporting less than an hour of training on an iPad

regarding the differences between the 737 MAX and the 737 NG. The MCAS was not

discussed during this training.

       44.     On June 22, 2017, Boeing announced record aircraft sales at the Paris

Air Show, almost entirely due to the 737 MAX, as depicted in the below-tweet from

Boeing. On information and belief, by this time Boeing was already well-aware that

there were logic coding errors in the 737 MAX 8 aircraft, but concealed this fact from

its customers, the FAA, pilots, and the general public.




                                          13
    Case: 1:19-cv-04591 Document #: 1 Filed: 07/08/19 Page 14 of 28 PageID #:1




      45.    On October 29, 2018, Lion Air Flight 610 crashed into the Java Sea 12

minutes after takeoff. A preliminary report from the Indonesian Komite Nasional

Keselamatan Transportasi (KNKT) revealed that the MCAS pushed the plane’s nose

down 26 times in 10 minutes.

      46.    Shortly after takeoff, the pilots of Lion Air Flight 610 complained of

flight control issues as the plane repeatedly pitched down despite the pilots' efforts to

climb. The pilots reported unreliable airspeed and altitude readings. In the audio

recordings from the cockpit, the rattle of a stick shaker can be heard, a device used

to alert pilots of a potential stall, which can occur when a plane ascends too quickly,

or when the flight control system believes the plane is ascending too quickly, such as

when the data feeding AOA sensor provides incorrect data. The pilots of Lion Air

Flight 610 requested permission to return to Jakarta, which was granted, but they

were unable to control the aircraft.



                                           14
    Case: 1:19-cv-04591 Document #: 1 Filed: 07/08/19 Page 15 of 28 PageID #:1




      47.    The preliminary reports regarding the cockpit voice recording from the

Lion Air wreckage reveal that while the plane remained uncontrolled, one of the pilots

flipped through a technical manual in an attempt to identify the problem while the

other pilot prayed. The pilots appeared unaware of the MCAS and its potential role

in overriding their manual controls.

      48.    On November 7, 2018, the FAA issued an Emergency Airworthiness

Directive identifying the potential danger presented by the flight control system, but

not providing clear instructions on what pilots should do in the event of an AOA

sensor failure:

      "This AD was prompted by analysis performed by the manufacturer
      showing that if an erroneously high single angle of attack (AOA) sensor
      input is received by the flight control system, there is a potential for
      repeated nose-down trim commands of the horizontal stabilizer. We
      are issuing this AD to address this potential resulting nose-down trim,
      which could cause the flight crew to have difficulty controlling the
      airplane, and lead to excessive nose-down altitude, significant altitude
      loss, and possible impact with terrain."

      49.    On and prior to November of 2018, several pilots made anonymous

reports to the federal government through the Aviation Safety Reporting System

(“ASRS”).

      50.    ASRS is an FAA voluntary and confidential reporting system that allows

aircraft crew members to confidentially report near misses and close calls in the

interest of improving air safety. ASRS collects aviation safety incident reports in

order to lessen the likelihood of aviation accidents. ASRS will then issue alerts to

relevant parties, including manufacturers like Boeing, if it feels it is necessary to




                                         15
    Case: 1:19-cv-04591 Document #: 1 Filed: 07/08/19 Page 16 of 28 PageID #:1




improve safety. ASRS also maintains an online database of reports that is accessible

by anyone, including Boeing.

      51.   Within days of the Emergency AD, a Boeing 737 MAX 8 pilot made the

following submission to ASRS – which upon information and belief was either

reported to Boeing, reviewed by Boeing on the public database, or both:


      “The recently released 737 MAX8 Emergency Airworthiness Directive
      directs pilots [on] how to deal with a known issue, but it does nothing to
      address the systems issues with the AOA [angle of attack] system.
      MCAS (Maneuvering Characteristics Augmentation System) is
      implemented on the 737 MAX to enhance pitch characteristics with flaps
      UP and at elevated angles of attack. The MCAS function commands nose
      down stabilizer to enhance pitch characteristics during steep turns with
      elevated load factors and during flaps up flight at airspeeds approaching
      stall. MCAS is activated without pilot input and only operates in
      manual, flaps up flight. The system is designed to allow the flight crew
      to use column trim switch or stabilizer aisle stand cutout switches to
      override MCAS input. The function is commanded by the Flight Control
      computer using input data from sensors and other airplane systems.
      The MCAS function becomes active when the airplane angle of attack
      exceeds a threshold based on airspeed and altitude. Stabilizer
      incremental commands are limited to 2.5 degrees and are provided at a
      rate of 0.27 degrees per second. The magnitude of the stabilizer input is
      lower at high Mach number and greater at low Mach numbers. The
      function is reset once angle of attack falls below the angle of attack
      threshold or if manual stabilizer commands are provided by the flight
      crew. If the original elevated AOA condition persists, the MCAS function
      commands another incremental stabilizer nose down command
      according to current aircraft Mach number at actuation.
      This description is not currently in the 737 Flight Manual Part 2, nor
      the Boeing FCOM, though it will be added to them soon. This
      communication highlights that an entire system is not described in our
      Flight Manual. This system is now the subject of an AD.
      I think it is unconscionable that a manufacturer, the FAA, and the
      airlines would have pilots flying an airplane without adequately
      training, or even providing available resources and sufficient
      documentation to understand the highly complex systems that
      differentiate this aircraft from prior models. The fact that this airplane

                                         16
    Case: 1:19-cv-04591 Document #: 1 Filed: 07/08/19 Page 17 of 28 PageID #:1




      requires such jury rigging to fly is a red flag. Now we know the systems
      employed are error prone--even if the pilots aren't sure what those
      systems are, what redundancies are in place, and failure modes.
      I am left to wonder: what else don't I know? The Flight Manual is
      inadequate and almost criminally insufficient. All airlines that operate
      the MAX must insist that Boeing incorporate ALL systems in their
      manuals.”
      52.    In November of 2018 – less than a month after the Lion Air Flight 610

crash and approximately four months before the crash of Ethiopian Airlines Flight

302 - the Allied Pilots Association, the union for American Airlines pilots, confronted

Boeing about the new features to the 737 MAX. During the heated confrontation, one

pilot is heard telling the Boeing executives, including Boeing vice president Mike

Sinnett, regarding the lack of knowledge regarding the MCAS: "We flat out deserve

to know what is on our airplanes." Another pilot is heard explaining: "We’re the last

line of defense to being in that smoking hole. And we need the knowledge."

      53.    On or around November of 2018, Boeing finally revealed to the FAA and

some of its customers that it had already known as early as 2017 that an intended

display function known as the “AOA Disagree Alert” had been erroneously

programmed such that it was not functioning properly on 737 MAX 8 aircraft. Boeing

concealed this admission from the public until May 5, 2019, well after the crash of

Ethiopian Airlines Flight 302.

      54.    On March 10, 2019, Ethiopian Airlines Flight 302 began to experience

flight control problems within one minute of having taken off. Preliminary

investigation materials reveal the plane was accelerating abnormally and oscillating




                                          17
    Case: 1:19-cv-04591 Document #: 1 Filed: 07/08/19 Page 18 of 28 PageID #:1




up and down, consistent with an MCAS malfunction. Shortly thereafter, Flight 302

impacted terrain killing all of the 157 people aboard.

      55.    In April of 2019, after both crashes but before Boeing revealed to the

public what it had revealed to its airline customers and the FAA about the secretly

known errors in the logic coding, Boeing CEO Dennis Muilenberg spoke at the Boeing

stockholders meeting, denying that the two recent crashes of the 737 MAX aircraft

were due to any "technical slip" by Boeing. Rather, Muilenberg falsely stated: "There

is no technical slip or gap here.” This false statement to the stockholders and the

public is evidence Boeing’s decision to use a flight control system without any

redundancy system and knowingly faulty logic coding was a consciously calculated

decision.

                       COUNT I - THE BOEING COMPANY
                       Negligence/Willful & Wanton Conduct

      56.    Plaintiff incorporates all of the above paragraphs as if set forth fully

herein.

      57.    At all relevant times, Boeing was the designer, manufacturer,

distributor and/or seller of the Boeing 737 MAX 8 line of aircraft, in the business of

designing, testing, manufacturing, selling, assembling, building, distributing,

marketing and/or inspecting aircraft as suitable and safe for passenger air

transportation, including those 737 MAX 8 aircraft involved in the crash of Flight 610

and Flight 302, and owed a duty of care to conduct itself in a reasonably safe manner

in the design, development, manufacture, distribution and sale of the Boeing 737




                                          18
    Case: 1:19-cv-04591 Document #: 1 Filed: 07/08/19 Page 19 of 28 PageID #:1




MAX 8 line of aircraft, including the aircraft involved in the crash of Flight 610 and

Flight 302.

      58.      Notwithstanding said duties of care, Boeing committed the following

negligent and/or willful and wanton acts or omissions:

            a. Choosing to design, develop, manufacture, and sell the 737 MAX 8 line
               of aircraft with a flight control system capable of overriding pilot
               commands and designed without any redundancy system;

            b. Choosing to design, develop, manufacture, and sell the 737 MAX 8 line
               of aircraft with a flight control system capable of overriding pilot
               commands without any standard features warning pilots of an
               erroneous system activation;

            c. Manufacturing the 737 MAX 8 line of aircraft with a flight control
               system with logic coding that contained coding errors;

            d. Choosing to design, develop, manufacture, and sell the 737 MAX 8 line
               of aircraft while concealing the existence of the MCAS in order to
               increase revenues and market share of international narrow-body
               aircraft sales;

            e. Choosing not to provide customers or pilots with warnings about the
               existence or risks associated with the MCAS;

            f. Choosing not to promptly develop or push out a software patch for the
               logic coding errors known to exist as early as 2017 as such
               acknowledgement of design errors would have jeopardized consumer
               confidence and/or investor confidence in the Boeing 737 MAX 8 line or
               aircraft;

            g. Choosing to conceal from customers and pilots the known existence of
               logic coding errors in the MCAS; and,

            h. Choosing to advance a corporate culture that emphasized development
               speed and profits over safety, knowing that the proliferation of such
               corporate culture would drive enormous corporate profits but
               significantly increase the risk of an aviation disaster resulting in
               catastrophic loss of life.




                                          19
    Case: 1:19-cv-04591 Document #: 1 Filed: 07/08/19 Page 20 of 28 PageID #:1




      59.    As a direct and proximate result of the above-referenced acts and/or

omissions, the Decedent suffered pre-impact injury, terror, and death.

      60.    As a direct and proximate result of the above-referenced acts and/or

omissions, Plaintiff and Decedent’s next-of-kin have suffered and continue to suffer

loss of love, society, solace, companionship, comfort, care, assistance, protection,

affection, and/or moral support from Decedent, as well as other pecuniary injuries

including grief, sorrow, and mental suffering, in addition to loss of financial support,

loss of household services, funeral expenses and/or related counseling expenses.

      61.    Decedent’s estate and next of kin are entitled to compensatory damages.

      62.    Boeing’s conduct as described above was committed willfully, wantonly,

with oppression, fraud, malice, and a knowing and conscious disregard for the rights

of others and safety of passengers and flight crews aboard aircraft it manufactured

such that the imposition of punitive damages would be both equitable and just to not

only deter Boeing, but others from engaging in such type of conduct.


                       COUNT II – THE BOEING COMPANY
                            Strict Product Liability

      63.    Plaintiff incorporates all of the above paragraphs as if set forth fully

herein.

      64.    At the time the subject aircraft left the control of Boeing, the aircraft

was defective in design and as manufactured with regard to its acknowledged

intended and foreseeable uses as set forth in the preceding paragraphs.




                                          20
    Case: 1:19-cv-04591 Document #: 1 Filed: 07/08/19 Page 21 of 28 PageID #:1




      65.    As a direct and proximate result of the above-referenced unreasonably

dangerous conditions of the aircraft, the Decedent suffered pre-impact injury, terror,

and death.

      66.    As a direct and proximate result of the above-referenced unreasonably

dangerous conditions of the aircraft, Plaintiff and Decedent’s next-of-kin have

suffered and continue to suffer loss of love, society, solace, companionship, comfort,

care, assistance, protection, affection, and/or moral support from Decedent, as well as

other pecuniary injuries including grief, sorrow, and mental suffering, in addition to

loss of financial support, loss of household services, funeral expenses and/or related

counseling expenses.

      67.    Decedent’s estate and next of kin are entitled to compensatory damages.

      68.    Boeing’s conduct leading to the design and manufacture of the aircraft

with such unreasonably dangerous conditions as described above was committed

willfully, wantonly, with oppression, fraud, malice, and a knowing and conscious

disregard for the rights of others and safety of passengers and flight crews aboard

aircraft it manufactured such that the imposition of punitive damages would be both

equitable and just to not only deter Boeing, but others from engaging in such type of

conduct.

                       COUNT III – THE BOEING COMPANY
                               Breach of Warranty

      69.    Plaintiff incorporates all of the above paragraphs as if set forth fully

herein.




                                          21
    Case: 1:19-cv-04591 Document #: 1 Filed: 07/08/19 Page 22 of 28 PageID #:1




      70.    Prior to the crash of Flight 302, Boeing expressly and/or impliedly

warranted and represented that the subject 737 MAX 8 aircraft, including its

component parts and instruments, and in conjunction with the instructions and

warnings given by Boeing, was airworthy, of merchantable quality, both fit and safe

for the purpose of commercial air travel for which it was designed, intended and used.

Additionally, Boeing further warranted that the subject aircraft, and its component

parts, was free from all defects.

      71.    Boeing breached said warranties in that the subject aircraft was not

airworthy, of merchantable quality, or fit and safe for the purposes for which it was

designed, intended and used, and free from all defects as set forth above. The aircraft,

and its component parts, were in substantially similar condition to its original

condition at delivery to Ethiopian Airlines.

      72.    Decedent, as a passenger of Flight 302, was an intended third-party

beneficiaries of Boeing’s warranties that the subject 737 MAX 8 aircraft was

airworthy, of merchantable quality, both fit and safe for the purposes for which it was

designed, intended and used, and free from all defects.

      73.    Decedent reasonably relied on these warranties to his detriment.

      74.    As a direct and proximate result of the breaches of these warranties, the

Decedent suffered pre-impact injury, terror, and death.

      75.    As a direct and proximate result of the breaches of these warranties,

Plaintiff and Decedent’s next-of-kin have suffered and continue to suffer loss of love,

society, solace, companionship, comfort, care, assistance, protection, affection, and/or



                                          22
    Case: 1:19-cv-04591 Document #: 1 Filed: 07/08/19 Page 23 of 28 PageID #:1




moral support from Decedent, as well as other pecuniary injuries including grief,

sorrow, and mental suffering, in addition to loss of financial support, loss of household

services, funeral expenses and/or related counseling expenses.

      76.    Decedent’s estate and next of kin are entitled to compensatory damages.

      77.    Boeing’s breaches of these warranties was committed willfully,

wantonly, with oppression, fraud, malice, and a knowing and conscious disregard for

the rights of others and safety of passengers and flight crews aboard aircraft it

manufactured such that the imposition of punitive damages would be both equitable

and just to not only deter Boeing, but others from engaging in such type of conduct.

                       COUNT IV – THE BOEING COMPANY
                              Common Law Fraud

      78.    Plaintiff incorporates all of the above paragraphs as if set forth fully

herein.

      79.    Prior to the crash of Flight 302, Boeing engaged in deceptive acts and

practices as described above in the design, development, marketing, and sale of the

737 MAX 8 aircraft.

      80.    It was at all times the intention of Boeing that airline customers and

their passengers rely on Boeing’s deception that its 737 MAX 8 aircraft were safe for

use and free from defects.

      81.    Boeing’s deception occurred in the course of conduct involving the

design, development, marketing and sale of the 737 MAX 8 aircraft.

      82.    The airlines and their passengers, including the Decedent, relied on

Boeing’s deception that the 737 MAX 8 aircraft were safe for use and free from defects.

                                           23
    Case: 1:19-cv-04591 Document #: 1 Filed: 07/08/19 Page 24 of 28 PageID #:1




      83.    As a direct and proximate result of this deception, the Decedent suffered

pre-impact injury, terror, and death.

      84.    As a direct and proximate result of this deception, Plaintiff and

Decedent’s next-of-kin have suffered and continue to suffer loss of love, society, solace,

companionship, comfort, care, assistance, protection, affection, and/or moral support

from Decedent, as well as other pecuniary injuries including grief, sorrow, and mental

suffering, in addition to loss of financial support, loss of household services, funeral

expenses and/or related counseling expenses.

      85.    Boeing’s deception was committed willfully, wantonly, with scienter,

oppression, fraud, malice, and a knowing and conscious disregard for the rights of

others and safety of passengers and flight crews aboard aircraft it manufactured such

that the imposition of punitive damages would be both equitable and just to not only

deter Boeing, but others from engaging in such type of conduct.


                      COUNT V – THE BOEING COMPANY
    Statutory Cause of Action - Illinois Consumer Fraud and Deceptive Business
                       Practices Act – 815 ILCS 505/1 et seq.

      86.    Plaintiff incorporates all of the above paragraphs as if set forth fully

herein.

      87.    There was in force at the time of the sale of subject Boeing 737 MAX 8

aircraft, a certain statute in the state of Illinois known as the Illinois Consumer

Fraud and Deceptive Business Practices Act, 815 ILCS 505/1, et seq.

      88.    Under Section 2 of the Consumer Fraud and Deceptive Business

Practice Act, “unfair or deceptive acts or practices” are defined to include the use of


                                           24
    Case: 1:19-cv-04591 Document #: 1 Filed: 07/08/19 Page 25 of 28 PageID #:1




deception, fraud, false pretense, false promise, misrepresentation or the concealment,

suppression or omission of any material fact, with intent that others rely upon the

concealment, suppression or omission of such material fact in the conduct of any trade

or commerce.

      89.    Section 10a of the act states in pertinent part:

      “Any person who suffers actual damage as a result of a violation of this Act
      committed by any other person may bring an action against such person. The
      court, in its discretion may award actual economic damages or any other relief
      which the court deems proper; provided, however, that no award of punitive
      damages may be assessed under this Section against a party defendant who is
      a new vehicle dealer or used vehicle dealer within the meaning of Chapter 5 of
      the Illinois Vehicle Code [625 ILCS 5/5-100 et seq.] or who is the holder of a
      retail installment contract within the meaning of Section 2.12 of the Motor
      Vehicle Retail Installment Sales Act [815 ILCS 405/2.12], unless the conduct
      engaged in was willful or intentional and done with evil motive or reckless
      indifference to the rights of others…”

      90.    The Illinois Consumer Fraud and Deceptive Business Practices Act thus

expressly lists punitive damages as within the scope of “any other relief” as it excludes

such punitive damages in the context of certain automobile dealers, but not other

defendants, including aircraft designers, developers, markets, manufacturers, and

sellers such as Boeing.

      91.    Even if Boeing were deemed to be a “new vehicle dealer” within the

meaning of this statute, punitive damages are expressly authorized because in this

case Boeing’s conduct “was willful or intentional and done with evil motive or reckless

indifference to the rights of others.”




                                           25
    Case: 1:19-cv-04591 Document #: 1 Filed: 07/08/19 Page 26 of 28 PageID #:1




      92.    At all relevant times, Boeing represented to its airline customers and

the general public that its line of 737 MAX 8 aircraft were safe for use and free from

defects, with the intent that such representations be relied upon.

      93.    In violation of Section 2 of the Consumer Fraud and Deceptive Business

Practice Act, Boeing engaged in unfair or deceptive acts including deception, fraud,

false pretense, false promise, misrepresentation or the concealment, suppression or

omission of material fact, including those described above as related to the

development and concealment of the MCAS, with intent that others rely upon the

concealment, suppression or omission of such material fact in the conduct of any trade

or commerce.

      94.    As a direct and proximate result of this statutory violation, the Decedent

suffered pre-impact injury, terror, and death.

      95.    As a direct and proximate result of this statutory violation, Plaintiff and

Decedent’s next-of-kin have suffered and continue to suffer loss of love, society, solace,

companionship, comfort, care, assistance, protection, affection, and/or moral support

from Decedent, as well as other pecuniary injuries including grief, sorrow, and mental

suffering, in addition to loss of financial support, loss of household services, funeral

expenses and/or related counseling expenses.

      96.    Decedent’s estate and next of kin are entitled to compensatory damages.

      97.    Boeing’s statutory violation was committed willfully, wantonly, with

oppression, fraud, malice, and a knowing and conscious disregard for the rights of

others and safety of passengers and flight crews aboard aircraft it manufactured such



                                           26
    Case: 1:19-cv-04591 Document #: 1 Filed: 07/08/19 Page 27 of 28 PageID #:1




that the imposition of punitive damages would be both equitable and just to not only

deter Boeing, but others from engaging in such type of conduct.

                               PRAYER FOR RELIEF

      WHEREFORE, Plaintiff prays for judgment against the Defendant:

      A. For compensatory damages in an amount according to proof at trial;

      B. For punitive damages in an amount according to proof at trial;

      C. For reasonable attorneys’ fees associated with the prosecution of this
         matter;

      D. For all costs of suit incurred;

      E. For interest upon any judgment entered as provided by the law; and

      F. For such other and further relief as the court may deem just and proper.


                     PLAINTIFF DEMANDS TRIAL BY JURY


                                           Respectfully submitted,

                                           PLAINTIFF,


                                           By: /s/ David E. Rapoport
                                                   One of Plaintiff’s attorneys

David E. Rapoport
Matthew S. Sims
RAPOPORT WEISBERG & SIMS, P.C
20 North Clark St., Suite 3500
Chicago, IL 60602
Telephone: (312) 327-9880
Facsimile: (312) 327-9881
drapoport@rapoportlaw.com
msims@rapoportlaw.com




                                             27
    Case: 1:19-cv-04591 Document #: 1 Filed: 07/08/19 Page 28 of 28 PageID #:1




&

Raouf Wissa, Esq.
c/o RAPOPORT WEISBERG & SIMS, P.C
20 North Clark St., Suite 3500
Chicago, IL 60602
Telephone: (312) 327-9880
Facsimile: (312) 327-9881
raoufwissaesq@gmail.com




                                       28
